August 26, 2011

Mr. Noel West Short
WEST SHORT & ASSOCIATES, P.C.
313 West 10th Street
Georgetown, TX 78626
Mr. Frank B. Lyon
Attorney at Law
6836 Austin Ctr. Blvd., Suite 150
Austin, TX 78731

RE:   Case Number:  10-0283
      Court of Appeals Number:  03-08-00055-CV
      Trial Court Number:  06-1259-CC4

Style:      CHRISTOPHER N. EPPS AND LAURA L. EPPS
      v.
      BRUCE FOWLER, JR. AND STEPHANIE L. FOWLER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Nancy E.    |
|   |Rister          |
|   |Mr. Jeffrey D.  |
|   |Kyle            |